Citation Nr: 1606399	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  12-03 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE
 
Entitlement to service connection for bilateral hearing loss disability for accrued benefits purposes.  
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Siobhan Brogdon, Counsel
 
 

INTRODUCTION
 
The Veteran served on active duty from June 1954 to December 1957 and from February 1958 to April 1964.  He died in April 2013.  The appellant claims as his daughter, and her motion to substitute as the claimant has been accepted.
 
This appeal comes before the Department of Veterans Affairs (VA) Board of Veteran' Appeals (Board) from a June 2010 rating decision of the VA Regional Office (RO) in Montgomery, Alabama that, in pertinent part, denied entitlement to service connection for a bilateral hearing loss. 
 
The appellant was afforded a videoconference hearing at the RO in December 2015 before the undersigned.  The transcript is of record.
 
 
FINDINGS OF FACT
 
1.  Noise exposure is consistent with the Veteran's service. 
 
2.  Bilateral hearing loss was first indicated many years after the Veteran's discharge from active duty.

3.  There is no competent clinical evidence of record that a bilateral hearing loss is related to service. 
 
 
CONCLUSION OF LAW
 
For accrued benefit purposes a bilateral hearing loss was not incurred in or aggravated by service and sensorineural hearing impairment may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 1154, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385, 3.1000 (2015). 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In October 2015, VA provided notice addressing the information and evidence needed to substantiate the claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The appellant was provided notice of how disability ratings and effective dates are assigned. 
 
VA fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate a claim.  The Veteran was provided a VA examination during his lifetime.  There is no evidence that additional records need to be requested.
 
Law and Regulations 
 
Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim.  Thus, an appellant takes the Veteran's claim as it stood on the date of death but within the limits established by law.  Zevalkink v. Brown, 102 F. 3d 1236, 1242 (Fed. Cir. 1996).   For a child to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F. 3d 1296, 1299   (Fed. Cir. 1998).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2015). 
 
Service connection may also be granted for certain chronic diseases, including a sensorineural hearing loss, if manifested to a compensable degree within one year following discharge from active duty. 38 C.F.R. §§ 3.307, 3.309(a).
 
For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303.
 
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.
 
When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is defined as doubt that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102
 
Factual Background
 
The Veteran's discharge certificates reflect that he served as a jet engine mechanic for his tour of duty that ended in 1957, and as an electrician during his second period of service that ended in 1964.  He asserted that his years of service as a jet engine mechanic exposed him to a great deal of noise such that service connection for hearing loss is warranted.  
 
Service treatment records show that on examination in October 1957 for discharge from service, hearing to the spoken and whispered voice was assessed as 15/15 in each ear.  The Veteran's ears were clinically evaluated as  normal.  

On discharge from service in March 1964, an audiometric evaluation was obtained that disclosed pure tone thresholds of 05(20)/05(15)/00(10)/05(15)/-05(05) and 05(20)/00(10)/05(15)/10(20)/-05(05) at the 500/1000/2000/3000/4000 Hertz frequencies in the right and left ears, respectively.  The appellant was noted to have a scarred right tympanic membrane with no recent evidence of infection or drainage. 
 
[The appellant's second separation examination report reflects an audiogram conducted in 1964.  Prior to November 1967, audiometric results were reported in standards set by the American Standards Association (ASA).  Since November 1, 1967, audiometric standards have been set by the American National Standards Institute (ANSI)/International Standards Organization (ISO).  The figures in parentheses represent the conversion of pure tone thresholds from ASA to ISO criteria, and are provided for data comparison purposes.]
 
The Veteran filed a claim for entitlement to service connection for bilateral hearing loss in October 2009.  He was afforded a VA examination in February 2010 and reported exposure to jet engine noise in service with no history of recreational or occupational noise exposure.  An audiogram revealed a hearing loss for VA purposes under 38 C.F.R. § 3.385, and mild to profound sensorineural hearing loss was diagnosed.  In a March 2010 addendum, following review of the claims folder, the examiner opined that given that the Veteran's hearing was within normal limits at discharge from service, and given the lack of any frequency testing after service indicating ratable hearing loss, she could state that any current hearing loss was less likely than not related to noise exposure in the military. There is no competent evidence to the contrary.
 
Received in December 2015 were the results of an unsourced audiogram dated in November 2006 showing approximate pure tone thresholds of 40/35/50/60/80 and 10/10/40/60/80 at the 500/1000/2000/3000/4000 Hertz frequencies in the right and left ears, respectively.  Speech discrimination was 95 percent in the right ear and 90 percent in the left ear.
 
The appellant testified in December 2015 that her father worked in construction after service.  She also reported that he worked as a truck driver and self-employed electrician.  
 
Legal Analysis
 
At the outset, the Board finds that the Veteran's statements concerning in-service noise exposure were credible and were consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Accordingly, in-service exposure to noise is conceded. 
 
Service treatment records show that the Veteran's hearing acuity was assessed by whispered voice as 15/15 on service separation examination in 1957.  Although the audiogram obtained at discharge in 1964 did indicate some elevated decibel losses, such findings were within normal limits, and they did not show evidence of a hearing loss as that term is defined for VA compensation purposes under 38 C.F.R. § 3.385.  The Board thus concludes that bilateral hearing loss was not factually shown during service and service incurrence is not demonstrated. 
 
The evidence reflects that audiograms obtained in 2006 and 2010 indicate that the Veteran had a significant hearing impairment.  Thus, he had bilateral hearing loss disability under 38 C.F.R. § 3.385 prior to his passing.  While a sensorineural hearing loss can be service-connected if the disorder is compensably disabling within a year of separation from active duty, there is no evidence of treatment or complaints of such until 2006, more than four decades after discharge from active duty.  As such, service connection for a hearing loss is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  Moreover, during the four decades prior to 2006 there was no medical evidence showing that the Veteran had a hearing loss.  The law provides that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service.  See Maxson v. West, 12 Vet.App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  
 
Significantly, no clinical professional has ever related bilateral hearing loss to the Veteran's military service.  In contrast, a VA audiologist in 2010 concluded that the Veteran's bilateral hearing impairment was less likely than not related to service given that hearing was within normal limits at discharge from service and the lack of evidence after discharge from active duty showing compensable hearing impairment.  Again, there is no other clinical evidence to the contrary.  
 
The Board has carefully considered the evidence and assertions that a bilateral hearing loss disability was related to noise exposure in service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a) (2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (2007).  A layperson is competent to report that he notices hearing loss through the senses.  See Layno v. Brown, 6 Vet.App. 465 (1994).  
 
In Hensley v. Brown, 5 Vet.App. 155, 159, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.385 does not preclude service connection for a hearing disability where hearing was within normal limits on audiometric testing at separation from service.  In this case, however, there is no evidence of hearing impairment during or in proximity to service, or for more than four decades thereafter.  Moreover, there is no competent evidence linking a hearing loss to the Veteran's active duty service.  There is competent medical evidence that the Veteran's hearing loss was not due to service.  Thus, the more probative evidence establishes that remote onset of bilateral hearing loss disability that is unrelated to service.  The legal theory in Hensley does not help the appellant in this instance. 
 
The Board does not dispute reported noise exposure during active duty.  It must be pointed out, however, that while lay evidence must be considered when a Veteran seeks disability benefits, the opinion of the skilled VA clinical professional who reviewed the record and provided a negative opinion to the effect that hearing loss was not attributable to service is more probative than the appellant's more recent statements and testimony in this regard.  Moreover, although the Veteran stated on VA audiology evaluation in 2010 that he had no occupational or recreational noise exposure after service, testimony was elicited from the appellant on personal hearing in 2015 to the effect that he worked in construction and was a truck driver after service.  These occupations may have entailed significant post service noise exposure.  
 
Under the circumstances, the Board concludes that there is no competent evidence indicating that the Veteran's bilateral hearing loss was related to service.  Accordingly the preponderance of the most probative evidence is against the claim.  Hence, entitlement to service connection is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).

 
ORDER
 
Entitlement to service connection for bilateral hearing loss disability is denied.
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


